DETAILED ACTION
This action is in response to communications filed on July 6th, 2021.
Claims 1-20 are hereby allowed.  Claims 1, 11, and 20 are currently amended.  Claims 1, 11, and 20 are amended via Examiner’s Amendment below.  
This application is a continuation of application no. 13/269,164, filed on October 7th, 2011, which has matured into patent no. 9,483,454.
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alain Alphonse on July 27th, 2021.   The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented annotation method comprising: 
	sending a first request for a web page to a remote processor;
	receiving an electronic file for the web page from the remote processor;
	defining at least one new annotation associated with a predetermined region corresponding to a content object on the web page; 
	defining at least one anchor associated with the predetermined region corresponding to the content object, the at least one anchor being indicative of the at least one new annotation, 
	wherein the at least one new annotation is displayable in the predetermined region corresponding to the content object without any user involvement and without being an overlay over the web page regardless of a location in the web page on which the 

	storing the at least one new annotation and the at least one anchor in an annotation file that is different from the electronic file, wherein the at least one anchor comprises a URL for the web page and an indication of the predetermined region corresponding to the content object on the web page with which the at least one new annotation is associated. 
 
11.	 (Currently Amended) A computer-implemented annotation method comprising: 
	receiving a first request for a web page from a client processor;
	sending an electronic file for the web page to the client processor;
receiving at least one new annotation associated with a predetermined region corresponding to a content object on the web page;
receiving at least one anchor associated with the predetermined region corresponding to the content object, the at least one anchor being indicative of the at least one new annotation 
wherein the at least one new annotation is displayable in the predetermined region corresponding to the content object without any user involvement and without being an overlay over the web page regardless of a location in the web page on which the predetermined content object is rendered, 

	storing the at least one new annotation and the at least one anchor in an annotation file that is different from the electronic file, wherein the at least one anchor comprises a URL for the web page and an indication of the predetermined region corresponding to the content object on the web page with which the at least one new annotation is associated. 

20.	(Currently Amended) An annotation system comprising: 
at least one remote processor; and
at least one client processor in data communication with the at least one remote processor, the at least one client processor adapted to:

ii.	receive an electronic file for the web page from the remote processor, 
iii. 	define at least one new annotation associated with a predetermined region corresponding to a content object on the web page; and 
iv. 	define at least one anchor associated with the predetermined region corresponding to the content object, the at least one anchor being indicative of the at least one new annotation, 
wherein the at least one new annotation is displayable in the predetermined region corresponding to the content object without any user involvement and without being an overlay over the web page regardless of a location in the web page on which the 
wherein the at least one new annotation is included in the web page when displayed;
wherein the at least one anchor comprises a URL for the web page and an indication of the predetermined region corresponding to the content object on the web page with which the at least one new annotation is associated; and
wherein at least one of the remote processor and the client processor is adapted to store the at least one new annotation and the at least one anchor in an annotation file that is separate from the electronic file.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments filed on July 6th, 2021 are persuasive.  Claims 1, 11, and 20, as amended, are not taught by the prior art of record (the combination of Christiansen, Delpha, Griffiths, and Cudd).  Upon further searching the prior art in the technology area of the annotation of webpages, no prior art was identified disclosing: making an annotation displayable in a predetermined region near a content object on webpage, where the predetermined region is based on an anchor associating the annotation with the content object, and regardless of a location on the webpage on which the content is currently being rendered on a user’s display screen.  Furthermore, the annotation is not an overlay over the webpage, but rather a part of the webpage and stored in a separate electronic file, and the annotation is displayable without any user involvement.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carro		Pat. Pub.	2003/0117379
Eintracht	Patent no.	6,687,878
Schilit		Patent no.	6,687,876
Bargeron	Pat. Pub.	2004/025288
Gupta		Pat. Pub.	2005/0081159
Denoue		Pat. Pub.	2005/0183005
Kashi		Pat. Pub.	2006/0031755
Hollander	Pat. Pub.	2006/0053364
Plant		Pat. Pub.	2007/0174762
Prabhu		Patent no.	7,370,269
Farouki		Pat. Pub.	20096/0254867
Dollard		Pat. Pub.	2010/00011282
Manber		Patent no.	8,069,194
Dayan		Patent no.	8,122,341
Howarth	Pat. Pub.	2013/0080871

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/29/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457